Citation Nr: 0812098	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  06-19 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a separate evaluation for service-connected 
tinnitus for each ear. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1977 and from October 1978 to January 1995. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied a 
separate evaluation for service-connected tinnitus for each 
ear. 


FINDING OF FACT

In a January 24, 2008 written statement from the veteran's 
representative, received by the Board the same month prior to 
the promulgation of a decision, the veteran withdrew his 
appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b) (2), (d) (5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal, and it is 
dismissed.





ORDER

The appeal is dismissed.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


